3ox -IS

COA #     08-12-00300-CR                      OFFENSE:         1

          Robert Carver v. The State of       __.,,,._,        ~      .
STYLE: Texas                                  COUNTY:          Denton
COA DISPOSITION:      AFFIRM                  TRIAL COURT: 362nd District Court

DATE: 1/28/15                Publish: NO      TC CASE #:       F-2010-2243-D




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Robert Carver v. The State of
STYLE:   Texas                                     CCA#:



           PRO SF                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:
                                                   JUDGE:

DATE:               f ^o/r
            a s-/A3/*                               SIGNED:.                   PC:

                      tct^U^aJ^.                    PUBLISH:                   DNP:
JUDGE:          rtA


                                                                                MOTION FOR

                                           REHEARING IN CCA IS:

                                           JUDGE: